Order entered August 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00801-CV

                 BAYLOR MEDICAL CENTER AT IRVING, Appellant

                                             V.

 PAUL LESTER CHATMAN, II AND PAUL LESTER CHATMAN, AS NEXT FRIEND
               OF PAUL LESTER CHATMAN, II, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-11612

                                         ORDER
       We GRANT appellant’s August 2, 2016 unopposed motion to extend time to file its brief

and ORDER appellant’s brief filed no later than September 12, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE